                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   RYAN D. HASTINGS
                                                                                           4   Nevada Bar No. 12394
                                                                                               2525 Box Canyon Drive
                                                                                           5   Las Vegas, NV 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           6   Facsimile:     (702) 538-9113
                                                                                               sanderson@lkglawfirm.com
                                                                                           7
                                                                                               rhastings@lkglawfirm.com
                                                                                           8   Attorneys for Defendant
                                                                                               Copperfield Homeowners’ Association
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          10
                                                                                                                                  DISTRICT OF NEVADA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                               NATIONSTAR MORTGAGE, LLC,                       Case No.:      2:16-cv-01834-APG-GWF
                                                                                          12
                                                                                                              Plaintiff,
                                                                                          13

                                                                                          14   vs.                                             STIPULATION AND ORDER
                                                                                                                                               EXTENDING BRIEFING
                                                                                          15   COPPERFIELD HOMEOWNERS
                                                                                               ASSOCIATION; SATICOY BAY LLC                    (First Request)
                                                                                          16   SERIES 6132 PEGGOTTY; AND RMI
                                                                                               MANAGEMENT DBA RED ROCK
                                                                                          17   FINANCIAL SERVICES,
                                                                                          18                  Defendants.
                                                                                          19
                                                                                          20          Defendant Copperfield Homeowners’ Association (the “Association”), and Nationstar

                                                                                          21   Mortgage, LLC, (the “Bank”)(collectively, the “Parties”), by and through counsel of record,

                                                                                          22   hereby stipulate and agree as follows:

                                                                                          23          1. On August 2, 2016, the Bank filed a Complaint [ECF No. 1].

                                                                                          24          2. On August 19, 2016, this Court ordered this matter temporarily stayed [ECF No. 8].

                                                                                          25          3. On February 7, 2019, the Parties submitted a Stipulation and Order to Lift Stay [ECF
                                                                                          26
                                                                                                          No. 27].
                                                                                          27

                                                                                          28

                                                                                                                                            -1-
                                                                                           1         4. On February 8, 2019, this Court granted the stipulation and ordered the stay lifted

                                                                                           2            [ECF No. 28].
                                                                                           3         5. On June 17, 2019, the Association filed a Motion to Dismiss Complaint [ECF No.
                                                                                           4
                                                                                                        35].
                                                                                           5
                                                                                                     6. On July 1, 2019, the Bank filed its Opposition to the Association’s Motion to Dismiss
                                                                                           6
                                                                                                        Complaint [ECF No. 38].
                                                                                           7

                                                                                           8         7. The Association’s reply in support of the Motion to Dismiss Complaint is due by July

                                                                                           9            8, 2019.

                                                                                          10         8. The Parties agree that the Association shall have an additional two weeks, until July
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                                        22, 2019, to file its reply in support of its Motion to Dismiss Complaint.
                                                                                          12
                                                                                                     9. The Parties request this extension to allow for additional time to negotiate a possible
                                                                                          13
                                                                                                        settlement.
                                                                                          14
                                                                                               ///
                                                                                          15

                                                                                          16

                                                                                          17   ///
                                                                                          18

                                                                                          19
                                                                                               ///
                                                                                          20

                                                                                          21
                                                                                               ///
                                                                                          22

                                                                                          23

                                                                                          24   ///

                                                                                          25

                                                                                          26   ///
                                                                                          27

                                                                                          28

                                                                                                                                             -2-
                                                                                           1          10. This is the Parties’ first request of this deadline and is not intended to cause any delay

                                                                                           2             or prejudice to any party.
                                                                                           3
                                                                                                      Dated this 8th day of July, 2019.
                                                                                           4
                                                                                               Akerman LLP                                        Leach Kern Gruchow Anderson Song
                                                                                           5
                                                                                               /s/ Donna M. Wittig                                /s/ Ryan D. Hastings
                                                                                           6   _________________________                          ________________________________
                                                                                               Ariel E. Stern                                     Sean L. Anderson
                                                                                           7   Nevada Bar No. 8276                                Nevada Bar No. 7259
                                                                                               Donna M. Wittig                                    Ryan D. Hastings
                                                                                           8
                                                                                               Nevada Bar No. 11015                               Nevada Bar No. 12394
                                                                                           9   1635 Village Center Circle, #200                   2525 Box Canyon Drive
                                                                                               Las Vegas, NV 89134                                Las Vegas, NV 89128
                                                                                          10   Attorneys for Nationstar                           Attorneys for Copperfield Homeowners’
                                                                                               Mortgage, LLC                                      Association
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                          12                                                ORDER
                                                                                          13

                                                                                          14
                                                                                                      IT IS SO ORDERED this ___
                                                                                                                            11thday
                                                                                                                                 dayofofJuly, 2019.
                                                                                                                                          July, 2019.
                                                                                          15

                                                                                          16

                                                                                          17                                                 _____________________________
                                                                                                                                             U.S. DISTRICT COURT JUDGE
                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28

                                                                                                                                               -3-
